895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Linda Lee BROCK, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-5654.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and CHARLES W. JOINER, Senior District Judge.*

ORDER

2
Linda Lee Brock, a federal prisoner proceeding pro se, appeals the district court's order denying her motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In her motion to vacate sentence, Brock alleged that her crime did not fit the charges filed against her in the indictment and that her trial counsel was ineffective primarily for failing to move for a dismissal due to the inaccurate indictment.  The district court denied Brock's motion stating that "[d]efendant's indictment, subsequent conviction, and sentence are completely consistant [sic] with Title 18 U.S.C. Sections 842(i) and 844(a)."    Brock brought this appeal from the district court's order.


4
Brock asserts three issues on appeal.  She contends that the district court's refusal to correct a presentence investigative report jeopardized her case;  that the charges set out in the indictment are inaccurate;  and that her attorney rendered ineffective assistance in violation of the sixth amendment.


5
Upon review of the record and briefs we find no error.


6
Brock's contention that the district court failed to comply with Fed.R.Crim.P. 32(c) was not raised in the district court.  Unless exceptional circumstances are present, the court normally will not address an issue not raised for the first time in the district court.   See Pinney Dock & Transport Co. v. Penn Cent. Corp., 838 F.2d 1445, 1461 (6th Cir.), cert. denied, 109 S. Ct. 196 (1988);  Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987).  We find no exceptional circumstances present.  Therefore, the issue is not properly preserved for appellate review.


7
Brock's allegations that the indictment charging her was inaccurate and that her attorney rendered ineffective assistance of counsel are meritless.  The district court did not err.


8
Accordingly, the order denying Brock's motion to vacate sentence is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation